Citation Nr: 0204511	
Decision Date: 05/14/02    Archive Date: 05/17/02

DOCKET NO.  96-43 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for right hip 
disability.

(The issues of entitlement to service connection for right 
hip disability and service connection for neck disability 
will be addressed in a later decision).


REPRESENTATION

Appellant represented by:	Fred J. Fleming, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and A.J.



ATTORNEY FOR THE BOARD

M. Herman, Counsel


INTRODUCTION

The veteran had active service from August 1975 to August 
1978.

This appeal before the Board of Veterans' Appeals (Board) is 
from a May 1996 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO), located in Nashville, 
Tennessee.  In January 1997, the veteran was afforded a 
personal hearing before a hearing officer at the RO.  He was 
subsequently afforded a personal hearing before the 
undersigned Member of the Board in March 1999.  Transcripts 
of the hearings have been associated with the claims folders.  

In August 1999, the Board determined that the veteran had 
failed to submit new and material evidence to reopen the 
claim for service connection for right hip disability and 
denied the claim of service connection for neck disability as 
not being well grounded.  The veteran appealed the Board's 
decision to the U.S. Court of Appeals for Veterans Claims 
(Court).  Pursuant to a motion of the Secretary, the Court 
entered a September 2000 order vacating the Board's August 
1999 decision and remanding the case to the Board for further 
action.  


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the matter decided herein have been obtained.

2.  In an unappealed rating decision dated in October 1994, 
the RO denied service connection for right hip disability.

3.  The evidence submitted subsequent to the October 1994 
rating decision includes evidence which is not duplicative or 
redundant of the evidence previously of record and which is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of entitlement to service connection for right hip 
disability.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to service connection for right hip disability 
was denied in an unappealed rating decision dated in October 
1994 on the basis that no right hip disability was present 
during service.  Notice of the decision was mailed to the 
veteran in October 1994.  

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 1991).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The Board notes that during the pendency of the appellant's 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  It is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  The liberalizing 
provisions of the VCAA are applicable to the veteran's claim 
to reopen.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

The Act essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

Nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C. § 5103A(f).

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).   

The rule is effective November 9, 2000, except the amendment 
to 38 C.F.R. § 3.156(a), which is effective August 29, 2001.  
66 Fed. Reg. 45,620, 45, 629. 

Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), the provisions of the rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  The provisions implementing the 
VCAA are applicable to any claim for benefits received by VA 
on or after November 9, 2000, as well as to any claim filed 
before that date but not decided by VA as of that date.  
66 Fed. Reg. 45,620, 45,629.

The amended definition of new and material evidence, to be 
codified at 38 C.F.R. § 3.156(a), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the veteran's claim to reopen, 
which was received long before that date. 

The second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), which relate to the assistance VA will 
provide to a claimant trying to reopen a finally decided 
claim, provide rights in addition to those provided by the 
VCAA.  The authority to provide such additional assistance is 
provided by 38 U.S.C. § 5103A(g), which provides that nothing 
in § 5103A shall be construed to preclude VA from providing 
such other assistance to a claimant in substantiating a claim 
as VA considers appropriate.  Because VA has no authority to 
make these provisions retroactively effective, they are 
applicable on the date of the rule's final publication, 
August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  They are not 
applicable to the veteran's claim to reopen, which was 
received before that date.

In the October 1994 rating decision, the RO considered 
service medical records.  They show that his lower 
extremities were found to be normal on the enlistment 
examination.  He was seen in April 1976 following an injury 
that had occurred in the field.  He had small lacerations and 
abrasions of the right thigh and both knees.  There was no 
apparent fracture.  An X-ray examination of the right leg was 
negative.  The report of the X-ray examination, however, is 
not of record.  The diagnosis was hematoma of the right 
thigh.  Subsequent treatment records dated in April and May 
1976 reveal that the veteran continued to complain of pain of 
the right thigh and knees.  While complaints of knee pain 
were noted at the time of the veteran's discharge 
examination, his lower extremities were found to be normal.  
Service medical records contain no complaint, abnormal 
finding or diagnosis pertaining to the veteran's right hip.

Since the October 1994 rating decision, personal statements 
and testimony, records from the Social Security 
Administration, and private and VA medical records have been 
associated with the claims files.  Significantly, treatment 
records and reports from W.C. Beazley, M.D., reflect that the 
veteran was followed for slowly progressive osteoarthritis of 
the hip.  In a statement dated in March 1999, 
Dr. Beazley observed that the veteran gave a history of 
sustaining injuries in service when he was struck by a jeep.  
He indicated that the veteran had no other history of an 
injury to the hip and had no other risk factors for 
developing arthritis in an individual as young as himself.  
As such, Dr. Beazley opined that it was reasonable to assume 
that the injury sustained in service probably initiated the 
veteran's current right hip disability.  A similar opinion 
was echoed by Dr. S. Bailey in a March 1999 letter.

The above-cited evidence is neither cumulative nor redundant 
of the evidence previously of record.  Moreover, since the 
above evidence suggests that the veteran has a disability of 
the right hip that is related to his military service, it is 
material.  As such, the veteran's claim is reopened.  
38 C.F.R. § 3.156(a).

The Board is undertaking additional development with respect 
to the veteran's reopened claim for service connection for 
right hip disability and his claim for service connection for 
neck disability pursuant to authority granted by 
67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing these issues.


ORDER

The Board having determined that new and material evidence 
has been received, reopening of the claim of entitlement to 
service connection for right hip disability is granted.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

